IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 99-30726
                                             _______________


                                         MICHAEL J. BATTLEY,
                                                               Plaintiff-Appellant,
                                                  VERSUS

                                   RANGER INSURANCE COMPANY,
                                                               Defendant-Appellee.
                                      _________________________

                              Appeal from the United States District Court
                                 for the Middle District of Louisiana
                                         (98-CV-658-A-M2)
                                   _________________________
                                            April 4, 2000


Before REAVLEY, SMITH, and                             conducting business there, and application of
  EMILIO M. GARZA, Circuit Judges.                     Mississippi law is necessary to protect that
                                                       state’s policy interest in regulating its
PER CURIAM:*                                           insurance industry.

   The only issue on appeal is whether the                The judgment is AFFIRMED, essentially
district court erred as a matter of law in             for the reasons given by the district court.
holding that Mississippi law, not Louisiana
law, is applicable to the the interpretation of
the subject motor vehicle liability insurance
policy. In its Ruling on Motions for Summary
Judgment, entered on June 9, 1999, the district
court carefully explained that, in accordance
with Louisiana’s choice-of-law provisions,
Mississippi is the state whose policies would
be most seriously impaired if its laws were not
applied here. As the court noted, the policy
was issued in Mississippi to a company


     * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.